DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 6/25/2021 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7-9, 13-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407).
With respect to claim 1, the reference of George et al. discloses an in vitro microbial incubation system (Fig. 1) comprising: a plurality of enclosures (2)(12) each having a plurality of walls, a floor, a ceiling, (housing)(3) and an access door (shutter)(5), each enclosure configured to removably house one of a plurality of cartridges (15) containing microbial samples; a plurality of resistive heaters (32) each having a heat diffuser (holder or intermediate plate)(35)(¶[0035]) substantially aligned with an underside of one of the plurality of cartridges and each heater is configured to thermally conduct heat substantially evenly across a cartridge rested thereon; and wherein each of the plurality of heaters is configured to independently adjust a temperature of a cartridge rested thereon.  Note each resistive heater (32) is connected to a circuit board (33) which is connected to a bus system (6) that connects all of the incubators and respective heaters 
With respect to claim 1, while the reference of George et al. disclose the use of holder (35) positioned between the heater (32) and the cartridge (15), instant claim 1 differs by reciting that the heat diffuser is “sized, shaped, and configured to fit within an underside of a cartridge placed thereon such that the cartridge removably rests on the floor of the enclosure”.
The reference of Schryver discloses that it is known in the art to support a cartridge or sample plate (laboratory culture plates)(¶[0038]) on a temperature transfer device (100) that includes a floor (base)(104) a heat diffuser (stage) (108) wherein the heat diffuser (stage)(108) is sized, shaped, and configured to fit within an underside of a cartridge placed thereon such that the cartridge removably rests on the floor or top of the base (104) (¶[0041]-[0043]).  Note that the heat diffuser (stage)(108) is operatively connected to a heater (¶[0046]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the stage structure of the reference of Schryber in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, support and transfer heat between a heating element and a sample plate while preventing lateral movement of the sample plate within the incubator device.
With respect to claim 5, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in s stable configuration and allow reversible removal.

With respect to claim 8, the reference of George et al. discloses an in vitro microbial incubation system (Fig. 1) comprising: a plurality of enclosures (2)(12) each having a plurality of walls, a floor, a resistive heater (32) disposed on the floor, a ceiling (housing)(3), and an access door(shutter)(5); and a plurality of cartridges (15) containing microbial samples, each of the plurality of cartridges removably disposed within one of the plurality of enclosures (Figs. 1 and 2); wherein; the plurality of resistive heaters (32) disposed on the floor of each of the plurality of enclosures are each configured to independently adjust a temperature of a cartridge disposed thereon (Note each resistive heater (32) is connected to a circuit board (33) which is connected to a bus system (6) that connects all of the incubators and respective heaters together and to a controller (4) wherein different chambers can be individually controlled simultaneously to expose them to different temperatures (¶[0007])); a heat diffuser (holder or intermediate plate)(35)(¶[0035]) is in substantial contact with each resistive heater of the plurality of enclosures; and each of the plurality of cartridges (15) each have an underside substantially aligned with one of the plurality of heat diffusers (35) (Fig. 4). 
With respect to claim 8, while the reference of George et al. disclose the use of holder (35) positioned between the heater (32) and the cartridge (15), instant claim 8 differs by reciting that the heat diffuser fits within an underside of the cartridge and the cartridge removably rests on the floor of the enclosure.

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the stage structure of the reference of Schryber in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, support and transfer heat between a heating element and a sample plate while preventing lateral movement of the sample plate within the incubator device.
With respect to claim 4, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in s stable configuration and allow reversible removal.  Note when the enclosure is provided in the open configuration (Fig. 2) a robotic arm would be structurally capable of removing the cartridge from the device.
With respect to claims 9 and 13, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in a stable configuration and allow reversible removal.
With respect to claim 14, the cartridges disclosed in both of the references of George et al. and Schryver include a two-dimensional array of wells.  Note, in the absence of further 
With respect to claim 15, if the thermal conductivity of each diffuser plate (stage)(108) of Schryver is not inherently greater than a thermal conductivity of each enclosure, it would have been well within the purview of one having ordinary skill in the art to optimize the thermal/heat transfer conditions within the enclosures while maintaining the efficiency of the culture/heating system.
With respect to claim 16, each of the resistive heaters and diffusers are structurally capable of being larger than each of an array of wells of each cartridge.
With respect to claims 21, 22 and 25, the heat diffuser resulting from the combination of the references as discussed above with respect to claims 1 and 8 would provide a heat diffuser which supports the cartridge against lateral movement (see (¶[0041]-[0043]) of Schryver).
With respect to claim 23, while the reference of George et al. discloses vertically stacked enclosures (Fig. 1), it would have been well within the purview of one having ordinary skill in the art to also include additional enclosures in a lateral direction merely as an obvious matter in design choice based on the height limitations of a vertical stack of enclosures.
With respect to claim 24, the reference of George et al. discloses that the system includes a printed circuit board (PCB) (33) electrically coupled to each of the plurality of resistive heaters, the PCB configured to independently adjust a temperature of each of the plurality of cartridges.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407) taken further in view of Benton (US 5,519,644).

Claim 2 differs because the reference of George et al. does not disclose wherein the PCB or controller is configured to calibrate each of the plurality of resistive heaters and store a resulting calibration data on the PCB.
The reference of Benton discloses wherein the controller is configured to calibrate each of the plurality of resistive heaters and store a resulting calibration data on the controller (abstract, col. 6, lines 42-45; col. 7, lines 3-9; 18-21; and col. 15, lines 60-66).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the controller of George et al. to include the calibration feature disclosed by the reference of Benton for the known and expected result of providing a superior system for maintaining precise temperature control within the incubator system.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407) taken further in view of Friedman (US 7,210,843).
The combination of the references of George et al. and Schryver has been discussed above with respect to claims 1 and 8.
Claims 3 and 12 differ by reciting that the incubator system includes an agitator with first and second stages which translate in perpendicular directions.
The reference of Friedman discloses that it is known in the art to agitate biological samples (col. 1, lines 19-31) using an agitator system that supports and agitates the biological samples and includes a first stage (50) that translates in a first direction and a second stage (30) 
In view of this teaching, it would have been obvious to one of ordinary skill in the art support and agitate the incubator system of the primary reference of George et al. using the system of the reference of Friedman for the known and expected result of providing an art recognized means for mixing the contents of the sample plates of the primary reference of George et al. as is conventional in the art as evidenced by the reference of Friedman.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407) taken further in view of Gross et al.(US 5,149,654).
The combination of the references of George et al. and Schryver has been discussed above with respect to claims 8 and 9.
While the reference of George et al. disclose the use of a door or shutter (5) on the chamber or housing (3), claim 10 differs by reciting that the door is hung at its upper end and swings inward to retrieve a cartridge.
The reference of Gross et al. discloses an incubation device (Fig.1) that includes a plurality of chambers (9) for holding a plurality of cartridges (1).  Each chamber (9) includes a door/shutter/gate (2) which is hung at its upper end and swings inward.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with the door structure disclosed by the reference of Gross et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result, 
With respect to the tab of claim 11, the reference of Gross et al. also discloses the use of a tab (13) for interfacing with element (15) of the gate actuating element (14).  As for the “rounded” feature of claim 11, a change in shape of an element involves only routine skill in the art.  One of ordinary skill in the art would know to optimize the shape of the tab based merely on the specifics of the automated device used to open the gate/shutter/door.

Response to Arguments
Claim interpretation under 35 USC 112(f)
In view of the amendment to claim 4 in the response dated 9/15/2021, “automated system” is no longer considered to invoke 35 USC 112(f).

Claim Rejections- 35 USC 102, or 35 USC 103
With respect to the rejections under USC 102 or 103 including the reference of George (US 2009/0037031), these rejections have been withdrawn in view of the amendments to claims 1 and 8 and related comments on pages 8-11 of the response dated 9/15/2021.  However, new grounds of rejection have been made over the combination of the references of George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407) which address the newly recited limitation of the interaction of the heat diffuser structure and the underside of the cartridge.  The reference of Schryver has been cited to address these newly recited limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB